McQUADE, Justice.
This case involves the same undisputed facts which formed the basis of Foust v. Birds Eye Division of General Foods Corp., 91 Idaho 418, 422 P.2d 616 (1967), except that here the Fousts have sued Bufford, Mrs. Foust’s then fellow employee. The decision of the district court below, granting Bufford’s motion for summary judgment on the basis that he was as a matter of law acting in the course of his employment, is affirmed on the authority of the first Foust case, supra, and the numerous authorities cited therein.
Judgment affirmed. Costs to respondent.
McFADDEN, SPEAR, JJ., and FEL-TON, DONALDSON, D.JJ., concur.